DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/202 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim16-31 are allowed.

The following is an examiner’s statement of reasons for allowance:  the prior art or record does not disclose or otherwise render obvious a two speed transmission unit for a motor vehicle wherein, when the friction clutch is in an open position, the friction clutch releases the one of the transmission elements or the some of the plurality of transmission elements so that the one of the transmission elements rotates or the some of the plurality of transmission elements rotate relative to each other; a locking device which interacts with one of the transmission elements and which blocks the one of the transmission elements in a locking rotation direction and allows the one of the transmission elements to rotate in a freewheeling rotation direction, wherein the one of the transmission elements interacting with the locking device for one of the two transmission ratios pushes in the locking rotation direction and rotates in the freewheeling rotation direction for the other of the two transmission ratios; a blocking device shiftable by a blocking actuator and arranged to block rotation of the one of the transmission elements that interacts with the locking device in the freewheeling rotation direction when in a blocking position and releases the one of the transmission elements for rotation in the freewheeling rotation direction when in a release position; wherein the shifting system provides a clutch shifting threshold at which the friction clutch begins to transition from the open position to a closed position or the transition from the closed position to the open position is carried out; wherein the shifting system provides a blocking shifting threshold at which the blocking device changes from the blocking position to the release position or from the release position to the blocking position;  Page 4 of 8Response Submitted February 27, 2020 App. No.: not yet assigned wherein the blocking shifting threshold is coordinated with the clutch shifting threshold such that:  the blocking device is in the release position before the one of the transmission elements interacting with the locking device begins to turn in the freewheeling rotation direction; or the blocking device only changes to the blocking position when the one of the transmission elements interacting with the locking device begins to push in the blocking rotation direction, in addition to the other limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLBY M HANSEN/Primary Examiner, Art Unit 3655